ao SN BN NO S

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page 1 of 13.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

THE CENTER FOR INVESTIGATIVE

REPORTING,
Plaintiff,
Vv. Case No. 19-cv-4541 LB
FEDERAL BUREAU OF INVESTIGATION,

Defendant.

 

 

DECLARATION OF DAVID M. HARDY

I, David M. Hardy, declare that the following statements are true and correct to the best of my
knowledge and are based on my own personal knowledge, on information contained in the records of the
Federal Bureau of Investigation (“FBI”), or on information supplied to me by employees under my
supervision. If called upon to testify, I would testify competently to the facts set forth in this declaration.

1. I am currently the Section Chief of the Record/Information Dissemination Section
(“RIDS”), Information Management Division (“IMD”), of the FBI, in Winchester, Virginia. I have held
this position since August 1, 2002. Prior to joining the FBI, from May 1, 2001 to July 31, 2002, I was the
Assistant Judge Advocate General of the Navy for Civil Law. In that capacity, I had direct oversight of
Freedom of Information Act (“FOIA”) policy, procedures, appeals, and litigation for the Navy. From
October 1, 1980 to April 30, 2001, I served as a Navy Judge Advocate at various commands and routinely
worked with FOIA matters. I am also an attorney who has been licensed to practice law in the State of
Texas since 1980. |

2. In my official capacity as Section Chief of RIDS, I supervise approximately 243 FBI
employees, supported by approximately 73 contractors, who staff a total of twelve (12) FBI Headquarters
(“FBIHQ”) units and two (2) field operational service center units whose collective mission is to

effectively plan, develop, direct, and manage responses to requests for access to FBI records and

DECLARATION OF DAVID M. HARDY
NO. 19-cv-4541 LB

 
nn Ss. WW bN

oO Oo ss D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page 2 of13

information pursuant to the FOIA, as amended by the OPEN Government Act of 2007 and the OPEN
FOIA Act of 2009; the FOIA Improvement Act of 2016; the Privacy Act of 1974; Executive Order
(“E.O.”) 13526; Presidential, Attorney General, and FBI policies and procedures; judicial decisions; and
Presidential and Congressional directives. The statements contained in this declaration are based upon
my personal knowledge, upon information provided to me in my official capacity, and upon conclusions
and determinations reached and made in accordance therewith.

3. Due to the nature of my official duties, I am familiar with the procedures followed by the
FBI in responding to requests for information from its files pursuant to the provisions of the FOIA,
5 U.S.C. § 552. Specifically, I am familiar with the FBI’S handling of the Plaintiff's FOIA request for
records related to Indonesian citizen, Anthonius Wamang, in connection to the attack in Indonesia on
August 31, 2002 resulting in the deaths of two American citizens.

4. This declaration is submitted in support of the FBI’s Motion for an Order Preserving
Certain Exemptions and Bifurcating Proceedings. In order to provide the Court and Plaintiff with an
explanation of the basis for the amount of time requested by the FBI to review responsive records, this
declaration provides 1) a description of the nature of responsive records; 2) an overview of the FBI’s
efforts to respond to an unpredictable and significant increase in the agency’s FOIA workload; 3) a
proposed processing schedule for both categorical 7(A) bifurcated review and full categorical review of
the responsive records, including an explanation of the process the FBI uses to perform the respective
reviews at the litigation stage; and 4) a proposed timeline for the release of any segregable public source
information identified through its review .

I. NATURE OF THE RESPONSIVE RECORDS

5. Through searches of its records, the FBI located a pending investigative file pertaining to
Anthonius Wamang and an attack on August 31, 2002, in Tembagapura, Papua Province, Indonesia,
resulting in the death of two American citizens, Ricky Lynn Spier and Leon Edwin “Ted” Burgon. The
subject of the responsive investigative file, Anthonius Wamang, has been convicted in Indonesia where
he is serving a prison sentence.

6. The FBI’s Record/Information Dissemination Section (“RIDS”) contacted the case agent
for the responsive investigatory file to determine whether the release of the information within this file

DECLARATION OF DAVID M. HARDY
NO. 19-cv-4541 LB

 
oOo ~~ DN

\o

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page 3of13

would cause harm to pending enforcement proceedings. The FBI’s case agent was adamant in precluding
the release of these records because information and evidence contained within the FBI’s investigatory
files could be used in the government’s future prosecution of Anthonius Wamang. Thus, release of any
of this information would be premature and allow for Wamang to potentially prepare alibis, intimidate
potential witnesses, and/or destroy evidence of his wrongdoing (through his own efforts or by proxy) to
thwart the United States’ attempts to prosecute him. The Assistant United States Attorney (““AUSA”)
prosecuting this case confirmed there is a pending indictment of Wamang in the United States District
Court for the District of Columbia. See United States of America v. Anthonius Wamang, 1:04-cr-00283-
1. This AUSA also confirmed the United States will pursue prosecution of the subject upon his release
from detainment in Indonesia.

7. Under 5 U.S.C. § 552(b)(7)(A), an agency may categorically deny access to records if the
records were compiled for law enforcement purposes and the production of such records could reasonably
be expected to interfere with law enforcement proceedings. In this case, the FBI identified main files
responsive to Plaintiff's request, the release of which could reasonably be expected to interfere with
pending law enforcement proceedings. Asa result, the FBI is categorically denying access to these records
under FOIA Exemption (b)(7)(A) because the production of such records could reasonably be expected
to interfere with law enforcement proceedings.

8. As of this date, RIDS estimates that the responsive records relating specifically to

1] Anthonius Wamang consist of approximately 23,000 pages of responsive material and approximately 47

hours of media, including video and audio footage. Moreover, following a logical lead in reviewing the
investigative file for Anthonius Wamang, the FBI located approximately 1,400 pages of additional
responsive material pertaining to co-conspirators involved in the attack on August 31‘, 2002. We will
process all responsive records, consisting of approximately 24,400 pages, in the timeline set forth below.
Il. THE FBI’S FOIA WORKLOAD
UNPREDICTABLE GROWTH IN THE NUMBER OF REQUESTS SUBMITTED TO THE FBI
9. The FBI is currently inundated with an extraordinary amount of Freedom of
Information/Privacy Act (“FOIPA”) requests. In recent years the FBI has experienced a spike in requests
submitted to the agency. In Fiscal Year (“FY”) 2019, the FBI received 31,344 FOIPA requests (a 78%

DECLARATION OF DAVID M. HARDY
NO. 19-cv-4541 LB

 
o *& NS DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page 4of13

increase over intake from five years ago), when in FY 2014, intake was 17,653 requests. In FY 2019, the
FBI resolved 31,962 FOIPA requests and reviewed over one million pages of records in response to
FOIPA requests.

INCREASE IN COMPLEXITY OF REQUESTS

10. | Over the past several years, requests have grown significantly more complex. Many of the
requests which the FBI receives today are no longer simple, relatively straightforward, first-party requests
from individuals seeking investigative records about themselves, e.g., a request for a single bank robbery
file. Rather, many of the requests contain numerous and/or multi-faceted subjects and often require much
more coordination with external and internal stakeholders to ensure the FBI makes appropriate disclosure
decisions.

11. In cases like this where there are thousands of pages, the volume of material proportionally
impacts - and dramatically affects - the complexity of the FOIPA processing required as well as the
resources and time needed to respond to a particular request. The FBI's experience is that as the number
of pages in a request increases, the work and complexity associated with responding to a request
proportionally increases as well. This includes increases in the number of referrals (for either consultation
or direct response) to other DOJ components and agencies, the need for internal reviews,
classification/declassification considerations, and the time needed to conduct page-by-page, line-by-line
reviews of all potentially responsive material to determine what can be released and/or withheld.

12. Additionally, RIDS has found FBI records increasingly contain more other federal
government agency (“OGA”) information. After reviewing the United States Government’s response to
the terrorist attacks of September 11, 2001, the National Commission on Terrorist Attacks upon the United
States (“9/11 Commission”) recommended agencies within the federal government increase their ability
to share and collaborate on gathered intelligence.! The FBI, like other members of the United States
Intelligence Community, adopted this recommendation. This means FBI records increasingly contain

OGA information equities. This requires the FBI seek these OGA’s redaction determination prior to

 

! The 9/11 Commission Report: Final Report of the National Commission on Terrorist Attacks Upon the
United States. Chapter 13, “How to do it? A Different Way of Organizing the Government.” U. S.
Government Printing Office.

DECLARATION OF DAVID M. HARDY
NO. 19-cv-4541 LB

 
oO CO ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page5of13

releasing their information. Thus, increased inter-agency information sharing has increased the
administrative burden associated with processing FOIA requests to ensure such information is
appropriately vetted before public dissemination. This has forced RIDS to devote more of its finite
resources to disseminating and tracking a growing number of FOIPA referrals and consultations with
OGAs.

13. Furthermore, the subjeet matter of requests received by the agency has mirrored the
changing nature of the crimes investigated by the FBI. In a hearing before the Senate Judiciary Committee
on July 8, 2015, former FBI Director James Comey informed Congress as our society has increased its
reliance on technology, so have criminals; thus, the FBI has “been forced to consider how criminals and
terrorists might use advances in technology to their advantage.” Essentially, as criminals, terrorists, and
those who threaten the national security of the United States become more technologically savvy, so must
the FBI. This directly impacts the nature of FOIPA requests received by the FBI. Requests increasingly
require RIDS FOIA processors to seek guidance from FBI personnel, outside of IMD, with the subject
matter expertise needed to make informed, appropriate disclosure decisions. Parallel to this, RIDS has
been forced to focus more of its finite resources on developing a specialized workforce able to meet the
demands of more sophisticated FOIPA requests.

14. Our society-wide growing reliance on technology has also dramatically transformed the
nature of FBI records. In July 2012, the FBI adopted the case management system Sentinel, and for the
first time in its century-long existence, FBI digital records became official government records. Prior to
the advent of Sentinel, FBI paper and physical records were considered the official records of the agency.
As such, even while RIDS is focusing on technological advances to eliminate paper-based, manual
processes to enhance FOIA production, historically, the program has focused the bulk of its resources on
processing page-based records. Increases in the availability and prevalence of digital video and audio
technologies have led to a steady increase in this type of medium within FBI records which add another
processing dimension. Therefore, RIDS has been forced to also dedicate more of its finite resources on
developing its workforce’s capability and expertise to process an increasing number of audio and video

records.

DECLARATION OF DAVID M. HARDY
NO. 19-cv-4541 LB

 
Sa NWN On FP WD WN

Co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page 6 of13

INCREASE IN FOIA LITIGATION DEMANDS
15. In addition to the demand posed by the complexity and significant volume of requests,
there is a constant litigation demand imposed on the FBI by those requests that become the subject of
litigation. The FBI is currently involved in approximately 344 pending FOIPA litigations, many of which
have court ordered/established processing deadlines. This puts tremendous strain on RIDS’ limited

FOIPA processing resources. The below tables represent this progression between 2014 and the present.

2014 160
2015 180
2016 223

2017 252
2018 292
2019 338
Current 2020 344

 

Pending FOIA Litigation Involving the FBI

400
350
300
250
200

150
100

30

FY 2014 FY 2015 FY 2016 FY 2017 FY 2018 FY 2019 Current FY
2020

= Pending Litigations

16. In the last six years, the number of FOIPA litigations has unpredictably increased to all-
time program highs. Here, predictability is inherently elusive. While there may be some correlation to
the overall rise in request volume, RIDS has no data which can predict which and how many FOIPA
requesters will elect to seek judicial relief. As depicted in the charts above, there was a 111% increase in
FOIPA litigations involving the FBI between FY 2014 and FY 2019. In FY 2019 alone, the FBI received
151 new FOIPA lawsuits directly against the FBI, or lawsuits against other government agencies that

involve FBI records. This one year increase is nearly equal to the total number of FOIPA litigations

DECLARATION OF DAVID M. HARDY
NO. 19-cv-4541 LB

 
nm SF WW ND

Oo fo NS DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page 7 of13

involving the FBI in FY 2014 (151 new litigations compared with 160 total pending litigations). Further
exacerbating this spike in pending litigations, the litigations themselves have mirrored the trend seen in
the FOIPA requests recently received by the FBI — they have become increasingly more complex. In
terms of monthly processing output, at least 91 of the FBI’s FOIPA requests in litigation currently have
processing demands. Approximately 50 of these cases require monthly releases of information. This
represents approximately 25% of RIDS’ resources, but only accounts for one percent of requests processed
by RIDS. In other words, any increase in processing demands for litigations has a tangible negative impact
on the FBI’s ability to equitably distribute its resources to provide records to a wider requester community.

17. Additionally, by nature, the work allocated to a request in litigation is much more labor
intensive relative to a request processed administratively as there is a trove of additional administrative
tasks which attach to requests in litigation such as: tracking the FBI’s application of Exemptions to
properly defend this information against potential future challenges; Bates stamping; and the added review
of connecting the document processing to specific written justifications in the agency declaration in
support of summary judgment. In some instances, this may as much double the amount of resources
needed when compared to traditional, administrative FOIPA requests. Finally, many of these litigations
involve complex or high volumes of records. Examples of these larger/more complex litigations include,

but are not limited to:

 

    

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

Civil Action ‘Case Title Sour ag : Subj ace : Monthly ;
18-cv-4009 | Wasim Mohammad v. | NCA | Death of Faisal Mohammad —_| 500 ppm
Freedom Watch v.
16-cv-02320 | Bureau of Land DDC | Cliven Bundy, et al. 500 ppm
Management, et al.
16-cv-01506 naqsee Martinez v. DDC | Chicano Civil Rights Movement | 500 ppm
17-cv-03842 Radar Online, et al. v. SDNY | Church of Scientology 500 ppm
* For ease of the Court, districts have been abbreviated by, “ND” (Northern District), “SD” (Southern
District, “ED” (Eastern District), “WD” (Western District), “CD” (Central District), or only “D” for
District; and the two letter state postal code for the states in which districts reside.

3 Pages per month is abbreviated as “ppm.”

DECLARATION OF DAVID M. HARDY
NO. 19-cv-4541 LB

 
aN

oO SF NSN NH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page 8 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property of the People,
et al. v. Department of Black Lives Matter, Black

I7-ev-2503 Homeland Security DDC Identity Extremism, et al. 500 ppm
(“DHS”), et al.

16-cv-1790 Colbert v. FBI et al. DDC _ | D.B. Cooper Skyjacking 500 ppm

19-cv-1495 Fassett v. FBI DDC _ | Adrian Lamo 500 ppm
American Civil Liberties

19-cv-0290 Union, et al. v. DOJ, et | NDCA | Social Media Surveillance 500 ppm
al.

18-cv-1885 Lerone Martin v. DOJ DDC | William (Billy) Graham, Jr. 500 ppm

19-cv-4048 Ader v. FBI, et al. NDIL | Jon Burges 500 ppm

18-cv-2563 | Judicial Watch v. DOJ | DDC_ | vestigation of Iman Awan, et | 599 pom

18-cv-381 | Joshua Phillips v.DHS, | ppc | Hate Crimes since 2015 500 ppm

FBI communications of senior
19-cv-726 Judicial Watch v. DOJ DDC _| officials regarding Russian 500 ppm
interference
18-cv-2855 | Charles Gibbons v. DOJ | DDC _| International Solidarity 500 ppm
ovement

16-cv-00475 | Judicial Watch v. DOJ DDC | Adnan Gulshair Shukrijumah 500 ppm

18-cv-262 Judicial Watch v. DOJ DDC _ | Comey Collection 500 ppm
Center for Media

19-cv-1465 Justice, et al. v. FBI, et | NDCA | Black Identity Extremism 500 ppm
al.

18-cv-154 | Judicial Watch v. DOJ. | DDC_ | Communications between Peter | 599 pom

‘ Strzok and Lisa Page PP

Center for Investigative June 2, 1965 incident involving

18-cv-1459 Reporting v. DOJ NDCA | the Klu Klux Klan 500 ppm
Assassination Archives FBI Electronic Surveillance

18-cv-1868 and Research Centerv. | DDC | (“ELSUR”) index cards and 500 ppm
DOJ FOIA processing records

18-cv-01833 | Daily Caller v. FBI DDC __| Richman, Daniel 500 ppm

 

 

 

 

In summary, the FBI is inundated with an unexpected increase in the amount of FOIPA requests submitted
to the agency and FOIPA litigations involving the FBI. Instead of experiencing the peaks and valleys of
incoming requests within a relatively predictable range of annual requests, recent figures demonstrate the
FBI’s annual volume of requests and litigations have surged to unprecedented levels. Compounding this

climb in workload, FOIPA requests have changed drastically in their nature with the added administrative

DECLARATION OF DAVID M. HARDY
NO. 19-cv-4541 LB

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page 9of13

burdens associated with processing. These exceptional circumstances — with the unexpected strain on
static FOIPA processing resources — has made it virtually impossible for RIDS to respond to Plaintiff's
FOIA request within the FOIA’s statutory time limits and requires the FBI strategically balance its
resources to ensure its responding to the whole of its requester community, as equitably as possible.
Ill. PROPOSED PROCESSING SCHEDULE
A. BIFURCATED REVIEW

18. During a categorical bifurcated 7(A) review, the FOIA analyst must (1) review each record
on a document-by-document basis; (2) identify the type of document (e.g., e-mail, electronic
communication, interview, investigative report, etc.); (3) group the documents into functional categories
(i.e., administrative, evidentiary/investigative, or public source/non-investigative harm materials); and (4)
analyze each record to determine if its release would interfere with ongoing law enforcement proceedings.
If the analyst determines the release of the particular document could interfere with any enforcement
proceeding, the record is exempt in its entirety. If and when segregable information (e.g., public source)
is located, the analyst will then process the information for release to the Plaintiff.

19. In addition to asserting FOIA Exemption (b)(7)(A) and assigning a functional category to
each document, an agency must also assert all underlying exemptions during the original district court
proceeding unless bifurcation is requested and granted by the court. The process of reviewing Exemption
7(A) material for additional underlying exemptions transforms the review process from a categorical
document-by-document review, to a much lengthier review to identify additional, underlying exemptions
for assertion despite the blanket coverage of Exemption 7(A).

20. The FBI respectfully requests an order permitting it to move for summary judgment based
on the applicability of Exemption 7(A) without waiving its ability to assert additional FOIA exemptions
in the future. Ifthe Court grants the FBI’s motion, Exemption 7(A) would be litigated given its categorical
applicability, and in the event Exemption 7(A) would expire during the pendency of this FOIA litigation
— or if the Court rejects the FBI’s withholdings under Exemption 7A — the underlying exemptions would
be preserved. If the motion is granted, the FBI proposes a time period of six (6) months, namely, until
June 31, 2020, in which to identify documents for withholding under functional Exemption 7(A)
categories as well as process and release to plaintiff any additional segregable material. The FBI has

DECLARATION OF DAVID M. HARDY
NO. 19-cv-4541 LB

 
>

sa HN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page 10 of 13

identified, to-date, approximately 24,400 pages of responsive material and approximately 47 hours of
media. The requested processing schedule will provide adequate time for the FBI to review and categorize
each record as well as identify and release all segregable material. The FBI also proposes a time period
of two months, namely, until August 31, 2020, to prepare and file a declaration fully explaining its
assertion of Exemption 7(A). The FBI will issue to Plaintiff interim releases of segregable material, if
located during its review.*
B. FULL REVIEW FOR UNDERLYING EXEMPTIONS

21. Traditionally, the effort and time necessary to process a 7(A) case when bifurcation is
denied was comparable to that required to process a non-7(A) case.> However, the FBI recently developed
means of leveraging optical character recognition (OCR) technology and electronic searches to more
efficiently review categorially exempt records. This process has greatly reduced the amount of time
necessary for the review of underlying Exemptions and functional categories. However, there are still
factors that impact the additional amount of time required to process records when bifurcation is denied.

22. A full review for all applicable underlying exemptions requires RIDS to actually obtain
all portions of the file not electronically available. Rather than relying on document summaries to further
explain the role of documents in the pending investigation or prosecution, and how release of these
documents could harm pending law enforcement proceedings, RIDS must analyze each document for
information exempt under one or more other exemptions. The determination for many of these
Exemptions entails further research and extensive legal analysis. For example, when a document indicates
that information within was provided by a confidential source, the analyst must then research the source

to determine if they were granted an express assurance of confidentiality or if the FBI can protect the

 

* See infra, Section II, sub-section C, regarding the FBI’s proposed timeline and initial release of
segregable material on or before January 24, 2020.

> Historically, since there was no practical difference between the steps involved in processing a 7(A) case
versus a non-7(A) case where underlying exemptions must be identified and asserted, the FBI applied its
standard interim release policy of reviewing and processing the records in 500 page increments. This 500
pages per month interim release policy was established on or about January 2010. In reviewing the FBI’s
interim release policy, in the context of the fees charged for the monthly 500 page releases, the U.S. Court
of Appeals for the District of Columbia Circuit endorsed the FBI’s interim policy, recognizing it “serves
to promote efficient responses to a larger number of requesters” based on the FBI’s “reasonable” and
“non-obstructionist” explanation of its program objective of providing more requesters with more pages
on a consistent basis. See National Security Counselors, et al. v. United States Department of Justice, 848
F.3d 467, 472 (D.C. Cir. 2017).

DECLARATION OF DAVID M. HARDY
NO. 19-cv-4541 LB

 
oO CO Ns DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page 11 of 13

source’s information pursuant to Exemption 7D based on a presumption of confidentiality (implied
confidentiality). Such research can be rather time consuming and has little to no bearing on the fact that
the FBI will continue to withhold the entire record pursuant to Exemption 7(A); essentially, the same
amount of effort is required, while neither positively nor negatively affecting the actual release of the
information while Exemption 7(A) remains intact.

23. A review for all applicable Exemptions also requires RIDS conduct a classification review,
which is necessary in order to assert Exemption (b)(1). This means the documents are not solely reviewed
by a RIDS FOIA analyst, they are also reviewed by a RIDS Classification analyst. Classification analysts
are specifically trained to research, review, and make classification determinations on FBI information.
Only a small portion of RIDS analysts are qualified to conduct Classification reviews relative to those
applying FOIA exemptions. This is yet another factor that increases the amount of additional time
required when asserting all exemptions at once.

24. Upon completion of the initial review of the responsive records for applicable underlying
Exemptions, multiple layers of review to ensure accuracy and adequate protection of exempt FBI equities
must occur. Both the FOIA analyst and the Classification analyst’s work is typically reviewed by an
Expert level employee or Supervisor. Additionally, for cases in litigation, the processing is reviewed by
and analyzed for litigation defense purposes by both a RIDS Litigation Support analyst and an attorney
from the FBI’s Office of General Counsel. Beyond this review, another review may be conducted by the
Assistant United States Attorney representing the FBI in the matter for the purpose of ensuring that all
redactions are legally defensible. These are just a few of the factors that impact the amount of time
required to process records when bifurcation is denied.

25. Considering the preceding factors, in the event that the FBI’s motion for bifurcation is
denied, the FBI is requesting an additional four (4) months, namely, until October 31, 2020, to complete
the review needed to assert all applicable underlying exemptions. The FBI also proposes a time period of
sixty (60) additional days, namely, until December 31, 2020, to prepare and file a declaration detailing the

FBI’s FOIA Exemption 7(A) claim as well as explaining each underlying FOIA Exemption.°

 

® In the event the pending enforcement proceeding on which the viability of Exemption 7(A) relies
concludes, the FBI will require additional time to conduct a page-by-page, line-by-line review and portion
mark any information exempt pursuant to applicable FOIA Exemptions at a rate of 500 pages per month
DECLARATION OF DAVID M. HARDY

NO. 19-cv-4541 LB

 
sD

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page 12 of 13

C. RELEASE OF SEGREGABLE MATERIAL

26. In a good faith effort to provide Plaintiff with segregable material as quickly as possible,
the FBI will start its review focusing on a sub-file within Wamang’s file containing public source records.
The FBI will complete its review of the sub-file and provide all non-exempt documents to Plaintiff on or
before January 24, 2020. Subsequently, the FBI will make future releases of segregable material as it
completes its review of all responsive records.

CONCLUSION

27. The FBI is currently inundated with a deluge of incoming FOIPA requests and pending
FOIPA litigations. Considering there is such a substantial pinch of the FBI’s limited FOIPA processing
resources, the FBI must allocate its resources equitably in order to serve all requesters who seek records
from the Bureau, and avoid allocating excess resources to processing FOIPA litigations such as Plaintiff's,
disenfranchising large portions of its requester community. Typically, in a traditional FOIPA litigation in
which the FBI is reviewing for all pertinent FOIA Exemptions, the FBI avoided such resource imbalances
by processing records at a rate of 500 pages per month. See the chart at paragraph 17 showing numerous
FOIPA litigations where the FBI is processing at a rate of 500 pages per month. However, the FBI recently
developed a means of completing reviews of categorically exempt records, leveraging technology to assist
analysts in their reviews, at a rate beyond 500 pages per month. Still, a review for all underlying
Exemptions in these types of cases requires additional time beyond that required to only establish the
applicability of Exemption 7(A). Therefore, considering Exemption 7(A) is the overriding Exemption
precluding records from release, the FBI respectfully requests bifurcation in an effort to narrow the scope
of issues and debate the categorical denial of records under FOIA Exemption (b)(7)(A) first. If bifurcation
is granted, the FBI respectfully requests a time period of six (6) months, namely, until June 31, 2020, in
which to identify documents for withholding under functional Exemption 7(A) categories as well as
process and release to Plaintiff any additional segregable material. The FBI also proposes a time period

of two months, namely, until August 31, 2020, to prepare and file a declaration fully explaining its

 

in accordance with the FBI’s standard processing practices.

DECLARATION OF DAVID M. HARDY
No. 19-cv-4541 LB

 
oOo Oo NN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-04541-LB Document 16-1 Filed 12/11/19 Page 13 of 13:

assertion of Exemption 7(A). Ifthe FBI’s request for bifurcation is denied, the FBI requests an additional
four (4) months, namely, until October 31, 2020, to complete the review needed to assert all applicable
underlying exemptions. The FBI also proposes a time period of sixty (60) additional days, namely, until
December 31, 2020, to prepare and file a declaration detailing the FBI’s FOIA Exemption 7(A) claim as

well as explaining each underlying FOIA Exemption.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

eho

correct.

Executed this | } day of December, 2019.

David M. Hardy

Section Chief

Record/Information Dissemination Section
Records Management Division

Federal Bureau of Investigation
Winchester, Virginia

DECLARATION OF DAVID M. HARDY
NO. 19-cv-4541 LB

 
